Citation Nr: 1707095	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a heart disability including as due to service-connected prostatitis and psychiatric disabilities.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher evaluation for Peyronie's disease, currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for prostatitis.

5.  Entitlement to a higher initial evaluation for a penis scar, currently evaluated as 10 percent disabling from April 18, 2012.

6.  Entitlement to an effective date earlier than October 20, 1994 for a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an effective date earlier than October 20, 1994 on a finding that the Veteran is permanently and totally disabled (previously characterized as entitlement to an effective date earlier than August 8, 2001 for eligibility for Dependent's Educational Assistance under Chapter 35 of title 38, United States Code).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and, Winston-Salem, North Carolina.  Jurisdiction of this case is with the VA RO in Winston-Salem.

By way of a very long and complex procedural history, the Board notes that, in a December 1997 rating decision, the RO denied service connection for indigestion (recharacterized on appeal as a gastrointestinal disorder).

In a June 1998 rating decision, the RO granted the Veteran's claim for a TDIU, effective from October 20, 1994.  At that time, the RO denied eligibility to Dependents' Educational Assistance and entitlement to special monthly compensation on account of being in need of regular aid and attendance, or being housebound. 

In October 1998, the Board remanded the Veteran's claim of service connection for a gastrointestinal disorder to the RO for further development. 

In a February 2000 decision, the Board denied an effective date earlier than October 20, 1994, for a TDIU.  At that time, the Board remanded the Veteran's claim for service connection for a gastrointestinal disorder to the RO for further development. 

The Veteran appealed the Board's February 2000 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2001, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's February 2000 decision that denied an earlier effective date for TDIU and remanded the matter for compliance with the Veterans Claims Assistance Act of 2000 (VCAA). 

In August 2001, the RO determined that the Veteran had basic eligibility for Dependents Educational Assistance under 38 U.S.C. Chapter 35, effective from the date of that rating, August 8, 2001.  However, the Board found that this issue was more accurately characterized as entitlement to an effective date earlier than August 8, 2001, on a finding that the Veteran is permanently and totally disabled, inasmuch as he is pursuing CHAMPVA (Civilian Health and Medical Program VA) benefits for his dependents, and not Dependent's Educational Assistance under Chapter 35 of Title 38, United States Code. 

In a May 2002 decision, the Board denied entitlement to an effective date earlier than October 20, 1994 for a TDIU.  At that time, the Board remanded the Veteran's claim for service connection for a gastrointestinal disorder to the RO for further evidentiary development. 

The Veteran appealed the Board's May 2002 decision to the Court.  In December 2002, the Court vacated the Board's decision that denied an effective date earlier than October 20, 1994 for a TDIU, and remanded the matter to the Board for action consistent with a Joint Motion for Remand. 

In a February 2003 rating decision, the RO denied the Veteran's claim of service connection for otitis media. 

In December 2003, the Board remanded the issues of entitlement to an effective date earlier than October 20, 1994 for a TDIU, an effective date earlier than August 8, 2001 for eligibility for Dependent's Educational Assistance under Chapter 35 of Title 38, United States Code, and service connection for a gastrointestinal disorder to the RO further development. 

The December 2003 remand noted that the effective date issues were previously denied by the Board, were appealed to the Court, and were vacated by the Court and remanded for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  The Board remanded the effective date issues to the RO for further evidentiary and procedural development that included providing the Veteran with VCAA compliant notice. 

In an August 2006 decision, the Board denied entitlement to service connection for a gastrointestinal disorder and remanded the claims for service connection for otitis media, an effective date earlier than October 20, 1994, for a TDIU, and an effective date earlier than August 8, 2001, for a finding that the Veteran is permanently and totally disabled to the RO for further development.

In a July 2007 rating decision, the RO denied service connection for tinnitus.  The Veteran filed a notice of disagreement with that determination, received a statement of the case dated in November 2007, and a substantive appeal was received later that month.  This matter is addressed in the Board decision below. 

In a June 2008 decision, the Board denied entitlement to service connection for otitis media, an effective date earlier than October 20, 1994 for a TDIU, and an effective date earlier than August 8, 2001 on a finding that the Veteran is permanently and totally disabled. 

The Veteran appealed the Board's August 2006 and June 2008 decisions to the Court.  In an August 2008 Memorandum Decision, the Court, in pertinent part, vacated the Board's August 2006 decision, that denied entitlement to service connection for a gastrointestinal disorder, and remanded the matter to the Board. 

In May 2009, the Court vacated the Board's June 2008 decision denying service connection for otitis media, an effective date earlier than October 20, 1994 for a TDIU, and an effective date earlier than August 8, 2001 on a finding that the Veteran is permanently and totally disabled, and remanded these matters for action consistent with a Joint Motion for Remand (JMR) dated that same month. 

In a December 2010 decision, the Board denied the Veteran's claim of service connection for a gastrointestinal disorder, including as secondary to service-connected prostatitis, including treatment for the same.  At that time, the Board remanded his claims of service connection for otitis media and effective dates earlier than October 20, 1994, for a TDIU and earlier than August 8, 2001, on a finding that he was permanently and totally disabled, to the Agency for Original Jurisdiction (AOJ) for further evidentiary development. 

The Veteran appealed the Board's December 2010 decision, that denied service connection for a gastrointestinal disorder, including as secondary to service-connected prostatitis, including treatment for the same, to the Court.  In a Joint Motion for Partial Remand, the Veteran and the VA General Counsel averred that remand was warranted because the Board failed to provide an adequate statement of the reasons or bases for its decision, particularly whether compensation benefits were payable to him for his gastrointestinal disorder, pursuant to 38 U.S.C.A. § 1151.  In an August 2011 Order, the Court remanded that part of the Board's decision that denied entitlement to service connection for a gastrointestinal disorder including as secondary to service-connected prostatitis, including treatment for same, to the Board to comply with the parties' Joint Motion for Partial Remand.

In February 2012, the Board remanded the Veteran's claims of service connection for a gastrointestinal disorder, to include as secondary to service-connected prostatitis (and treatment thereof) and a psychiatric disorder, but excluding compensation benefits under 38 U.S.C.A. § 1151 for that disorder, and compensation benefits under 38 U.S.C.A. § 1151 for a gastrointestinal disorder to the AOJ for further development.

An October 2012 rating decision, in pertinent part, denied service connection for a heart disability including as due to service-connected psychiatric and prostatitis disabilities, granted a separate 10 percent rating for a penis scar (previously rated with Peyronie's disease) from April 18, 2012, and denied a rating higher than 20 percent for Peyronie's disease and a compensable rating for prostatitis.  A timely notice of disagreement was received, a statement of the case was issued in April 2015, and a substantive appeal was received that month.  These matters were certified to the Board in July 2016.

In a January 2013 decision, the Board denied the Veteran's claim of service connection for otitis media and remanded his claims of service connection for gastrointestinal disorder including as due to service-connected prostatitis (and treatment thereof) and a psychiatric disorder, but excluding compensation benefits under 38 U.S.C.A. § 1151 for that disorder, service connection for benefits under 38 U.S.C.A. § 1151 for a gastrointestinal disorder, entitlement to an effective date earlier than October 20, 1994 for a TDIU, and an effective date earlier than August 8, 2001 on a finding that the Veteran is permanently and totally disabled (previously characterized as entitlement to an effective date earlier than August 8, 2011 for eligibility for Dependent's Educational Assistance under Chapter 35 of Title 38, United States Code), to the AOJ for further development.

In a March 2016 rating decision, the RO granted service connection for a gastrointestinal disorder variously diagnosed as colitis, pseudomembranous colitis, ulcerative colitis, and inflammatory bowel disease, also claimed as due to VA treatment (under 38 U.S.C.A. § 1151) and assigned an initial 10 percent rating from November 14,1997.  This action represents a full grant of the Veteran's claims of service connection for a gastrointestinal disorder, including pursuant to compensation for benefits under 38 U.S.C.A. § 1151.  

Also in March 2016, the RO granted an effective date of October 20, 1994 for eligibility to Dependents' Educational Assistance under Chapter 35 of Title 38, United States Code.  In reaching its determination, the RO made clear that its action addressed the Veteran's claim for an earlier effective date for a finding that he was permanently and totally disabled.  As such, the Board has recharacterized the issue on appeal to reflect the RO's recent action.

The Veteran previously had an appointed attorney representative for his appeals.  In a May 2016 letter to VA, the attorney stated that he and the Veteran "encountered differences relative to proceeding in this case" and the attorney was "ethically required to withdraw as counsel" (6/02/16 VBMS Third Party Correspondence).  See 38 C.F.R. § 20.608 (2016).  The Veteran was provided with a copy of the letter.  The Board construed these actions as a motion to withdraw and granted that motion (11/7/16 VBMS Correspondence).  In a November 21, 2016 letter, the Board advised the Veteran of his right to represent himself, or appoint another attorney, an accredited Veterans Service Organization, or an agent, to represent him in his claim on appeal (11/21/16 VBMS Correspondence).  The letter stated that the Board would delay review of his case for 30 days to give him time to appoint a new representative in his claims on appeal or to advise the Board that he wanted to represent himself.  The Veteran did not respond to the Board's letter and did not appoint a new representative.  All due process requirements have been met regarding the Veteran's right to representation in his claim on appeal.  38 C.F.R. § 20.600 (2016).

Additionally, the record shows that, in March 2015, the Veteran requested clarification of VA Home Loan policy with regard to his tax exempt status to November 2012 (3/4/15 Notice of Disagreement; 3/23/15 Notice of Disagreement).  The matter is referred to the AOJ to respond in writing to the Veteran's inquiry.

In September 2014, the Veteran stated that he should be paid for prostatitis back to 1971 and, in May 2016, he asserted that he should receive "back pay" for prostatitis to discharge and for colitis for approximately three years (9/8/14 Correspondence; 5/24/16 VBMS Notice of Disagreement).  It appears that the Veteran may be raising a claim of entitlement to an effective date earlier than August 7, 1989 for the grant of service connection for prostatitis.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23-19.24) (requiring that claims and notices of disagreement be filed on standard forms).  The Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  It is unclear if the Veteran seeks an effective date three years earlier than November 14, 1997 (that is to November 14, 1994) for the grant of service connection for his gastrointestinal disability.  The matter is referred to the AOJ for clarification of his intent.  Id.  

The issues of entitlement to service connection for a heart disability, including as due to service-connected psychiatric and prostatitis disabilities, and increased ratings for a penile scar, prostatitis, and Peyronie's disease, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in equipoise on the question of whether tinnitus had its onset in service.

2 .  In October 1994, the Veteran submitted a claim of service connection for psychiatric and sexual dysfunction disabilities due to his service-connected disabilities. 

3.  The schedular requirements for a grant of TDIU were not met until October 20, 1994. 

4.  The evidence does not show that the Veteran's service-connected disabilities alone caused his unemployability prior to October 20, 1994.

5.  The Veteran's service-connected disabilities were not permanently and totally disabling prior to October 20, 1994.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2016).

2.  The criteria for an effective date earlier than October 20, 1994 for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1.55, 3.159, 3.400, 4.16 (2016).

3.  The criteria for an effective date earlier than October 20, 1994 on a finding that the Veteran is permanently and totally disabled due to service-connected disabilities have not been met.  38 U.S.C.A. § 3501 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.15 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a letter dated in December 2006, the AOJ notified the Veteran of information and evidence necessary to substantiate his earlier effective date claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Although not all notice elements were met prior to initial adjudication of the Veteran's earlier effective claims, this was not prejudicial to him, since he was subsequently provided adequate notice, he has had time to respond with additional argument and evidence, the claims were readjudicated, and additional supplemental statements of the case (SSOCs) were provided to him, most recently in October 2012 (as to both earlier effective date claims) and March 2016 (as to an earlier effective date for TDIU).  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

As explained in the Introduction to this decision, there was substantial compliance with the Joint Motion in that the Veteran is receiving a new decision.  There was also compliance with the Board's remands inasmuch as SSOCs were issued to consider evidence received since the last SSOC.

The Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

A.  Service Connection for Tinnitus

Laws and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101 , such as tinnitus.  See e.g. Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus, as a disease of the nervous system, is deemed a chronic disease).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A February 1998 VA mental disorders examination report indicates that the Veteran's duties in service were as a truck driver, unloader, and member of the anti-aircraft artillery (2/3/98 VBMS VA examination, p. 4).  He reports that he was exposed to 90 millimeter (mm) guns in service and that, when firing the guns, was told to open his mouth to avoid the danger of bursting ear drums from the noise (2/7/05 VA examination, p. 3/29/05 VBMS Correspondence).  In an April 2007 rating decision, the RO essentially conceded the Veteran's exposure to acoustic trauma in service in granting his claim for service connection for bilateral hearing loss.  Though not binding on the Board, the Board agrees with this determination.

The Veteran has reported the onset of tinnitus years ago that progressively worsened, during an October 2006 VA audiology examination (10/24/06 VBMS Medical Treatment Record Government Facility).  He is competent to report observable symptoms of hearing loss disability, such as tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Tinnitus is deemed a disease of the nervous system, and as such, constitutes a listed chronic disease.  38 U.S.C.A. § 1101; Fountain v. McDonald, 27 Vet. App. at 258.  A continuity of symptomatology could be sufficient to establish a link between current tinnitus and service.  38 C.F.R. § 3.303 (b); Cf. Walker v. Shinseki, 708 F.3d at 133. 

There is evidence weighing against a continuity of symptomatology, in that there is no documentation of any pertinent complaints for decades after service and evidence of post service occupational and recreational noise exposure (4/8/05 VBMS Medical Treatment Record Non Government Facility, p. 3).  On the other hand, during the October 2006 VA audiology examination, the Veteran reported his military noise exposure and that tinnitus began years ago.  Based on the evidence of record including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to weapons and loud noise while in service, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is conceded.

While the VA audiology examiner did not provide an opinion regarding the onset of the Veteran's tinnitus, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303 (b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and his credible statements, Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that tinnitus is as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.




B.  Earlier Effective Date Claims

Contentions

The Veteran contends that a more appropriate effective date for the award of his TDIU and determination of total permanent disability is in June 1998 (6/26/02 VBMS VA 21-4138).  Alternatively, he maintains that a more appropriate effective date is in the early 1970s when VA considered him permanently and totally disabled (3/6/03 VBMS Appeal to Board of Appeals; 10/15/02 VBMS VA 21-4138 Statement in Support of Claim; 4/29/02 VBMS Correspondence; 4/15/99 VBMS Correspondence; 7/1798 VBMS Notice of Disagreement).  Thus, the Veteran maintains that the earlier effective dates for his TDIU and determination of permanent disability are warranted.

Factual Background

In a private medical examination dated in November 1971, the Veteran was evaluated for a psychiatric disability (1/12/72 VBMS Medical Treatment Record Non Government Facility).  The clinician noted that the Veteran quit working in 1970 due to "black lung".  The Veteran indicated that his nervous condition started in 1969 when he started operating his own truck mine and lost money.  The clinician observed that the Veteran developed a depressive neurosis associated with situational problems and his lung difficulties.  The clinician did not indicate that the Veteran's prostatitis or scarring of the penis was a cause of his psychiatric disability.  The record also contains opinions dated in August 1973, July 1977, and July 1987, that indicate a link between a service-connected disability and a psychiatric disability (8/29/73 VBMS VA Memo; 7/25/77 VBMS Medical Treatment Record Non Government Facility; 7/23/87 VBMS Medical Treatment Record Non Government Facility).

In an October 1991 decision, the Board denied service connection for scarring of the penis and Peyronie's disease.  The Board also denied the Veteran's request to reopen claims of service connection for prostatitis, a psychiatric disability and sexual dysfunction.  He appealed this decision to the Court.  In December 1992, the Court affirmed the Board's denial of service connection for Peyronie's disease and the request to reopen the claims for service connection for a psychiatric disability and sexual dysfunction.  Thus, this was the final decision regarding the then pending claims for a psychiatric disability and sexual dysfunction.  See 38 C.F.R. § 20.1400 (2016).

The Court vacated and remanded the Board decision denying service connection for scarring of the penis and reopening the claim for service connection for prostatitis.  In June 1993, the Board remanded the claims for service connection for scarring of the penis and prostatitis to the RO for a VA examination.  Then, in a July 1994 decision, the Board granted service connection for scarring of the penis and chronic prostatitis.  In a September 1994 rating decision, the RO assigned noncompensable evaluations to these disabilities.

Subsequently, in September 1994, the Veteran indicated that he should have higher ratings then those currently established, including a 100 percent rating for chronic prostatitis (9/27/94 VBMS Correspondence).  The Veteran did not indicate that he should be rated for a psychiatric disability.

On October 20, 1994, however, the Veteran wrote that he would like to submit a claim for a nervous condition and sexual dysfunction due to service-connected disabilities (10/20/94 VBMS VA 21-4138 Statement in Support of Claim).  It appears that, at this time, the Veteran submitted additional evidence, including a previously submitted nexus opinion.  None of these documents contains a "date stamp" and there is no evidence that they were submitted prior to October 20, 1994. 

In September 1995, the RO continued noncompensable evaluations for the Veteran's penile scar and prostatitis, and denied service connection for sexual dysfunction and a nervous disorder as secondary to his penile scar and prostatitis.

In April 1996, the RO denied the Veteran's application to reopen his claims of service connection for Peyronie's disease, sexual dysfunction and a psychiatric condition.  

In the June 1998 rating decision, the RO increased the rating for the Veteran's penile scar to 20 percent from August 1989, and granted service connection for an acquired psychiatric disorder, evaluated as 50 percent disabling from October 20, 1994 (date of the claim noted above).

In a rating dated later in June 1998, the RO granted entitlement to TDIU, as of the October 20, 1994 claim.  Also in this rating decision, the RO denied entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 (DEA benefits).  At the time of the June 1998 rating decision, therefore, service connection was in effect for a psychiatric disability, evaluated as 50 percent disabling, a penile scar, evaluated as 20 percent disabling, and prostatitis, assigned a noncompensable disability evaluation.

Regarding the date at which the Veteran's service-connected disabilities, for which he has a total rating, were found to be permanent, the Board highlights that, in June 1998 and February 2000, the RO found that the disabilities were not permanent in nature.  In the August 8, 2001 rating decision, however, the RO found that the disabilities were permanent in nature.  In the March 2016 rating decision, the RO concluded that his disabilities were of a permanent nature since October 20, 1994.

1. TDIU

In December 1992, the Court affirmed, in pertinent part, the Board's October 1991 decision that denied service connection for a psychiatric disability and sexual dysfunction.  Hence, the decision of the Board became final as to the claims for service connection for a psychiatric disability and sexual dysfunction.  Final Board decisions, including decisions as to the degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. § 20.1100 (2016).

Thus, while the Board must carefully consider all the evidence in the file, it is precluded from reaching beyond a final Board decision to assign an effective date earlier than October 20, 1994, for the award of a TDIU based upon evidence that was of record at the time the Board decision was issued.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 

Despite the history of the Veteran's claim for a TDIU leading to the instant decision, it is evident that this appeal as to the effective date assignable for his TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400 (o)(1), (2).  First, there needs to be a finding as to the date on which the appellant initiated his TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the appellant's entitlement to a TDIU arose, that is, at what point in time did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation?  See 38 U.S.C.A. §§ 5110, 5111(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

The Veteran seeks an effective date earlier than October 20, 1994 for the award of a TDIU, and argues that the proper date for the award should be in the early 1970s, when he argues that he was rendered unemployable by his disabilities. 

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  The RO received the Veteran's current claim on October 20, 1994.  As with a schedular rating, the Board may look to the evidence regarding his service-connected disabilities dated during the one-year period prior to his claim, to determine whether it was "ascertainable that an increase in disability had occurred."  38 C.F.R. § 3.400 (o)(2). 

The regulatory scheme for TDIU provides that VA will grant a total disability rating for compensation purposes based upon individual unemployability when the medical evidence shows that the Veteran is precluded from obtaining or maintaining gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Consideration of TDIU is appropriate where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

The VA General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include both objective and subjective standards.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim, and held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The sole fact that a veteran is unemployed for non-service-connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15. 

In discussing the unemployability criteria, the Court has indicated that, in essence, the unemployability question, that is, the Veteran's ability or inability to engage in substantially gainful activity, has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).  See Faust v. West, 13 Vet. App. 342 (2000). 

As noted above, a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999). 

38 C.F.R. § 3.157 (b) provides that "once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of" certain types evidence will be accepted as an informal claim for increased benefits or an informal claim to reopen.  Among these types of evidence are reports of examination or hospitalization by VA or uniformed services and evidence from a private physician or laymen.  Although any communication or action indicating an intent to apply for one or more benefits administered by VA "may be considered an informal claim," pursuant to 38 C.F.R. § 3.155 (a), even an informal claim for VA benefits "must identify the benefit sought."  Brannon v. West, 12 Vet. App. 32, 35 (1998). 

The date of receipt of such evidence [from a private physician or laymen] will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157 (b)(2) as in effect prior to March 24, 2015.  

As noted above, VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 are applicable in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), a veteran submitted evidence of a medical disability and made a claim for the highest rating possible, and also submitted evidence of unemployability.  The U.S. Court of Appeals for the Federal Circuit held that the submitted evidence sufficiently identified the benefit sought under 38 C.F.R. § 3.155 (a) and that VA was obliged to treat the evidence of unemployability as a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Id. at 1384.

In this case, as discussed above, the Veteran's claim of service connection for psychiatric disability and sexual dysfunction, that was received by the RO in 1979 was denied in an October 1991 Board decision. 

At the time of the June 1998 rating decision, service connection was in effect for a psychiatric disability, evaluated as 50 percent disabling, a penile scar, evaluated as 20 percent disabling, and prostatitis, assigned a noncompensable disability evaluation.  The Veteran's combined disability evaluation was 60 percent. The RO awarded a TDIU, effective from October 20, 1994.

The Board finds it is not factually ascertainable that the Veteran was unemployable because of his service-connected disabilities in the year prior to the RO's receipt of the claim on October 20, 1994.  See 38 C.F.R. § 3.400 (o)(2).  In essence, a review of all the evidence indicates the Veteran may indeed have been unemployable for many years prior to October 20, 1994, but does not establish that on any specific date within that one-year period he underwent an increase in disability and does not show that he was unemployable because of his service-connected disabilities.  There is therefore no basis in VA law by which an earlier effective date may be awarded.

The Board can find no basis upon which to grant an effective date prior to October 20, 1994 for a TDIU.

There is little doubt that the Veteran believes that he was totally disabled since the 1970s.  However, the issue before the Board is whether he was unemployable due solely to his then service-connected disabilities.  See Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (entitlement to a TDIU must be established solely on the basis of impairment arising from service-connected disorders). 

The Board finds that the objective evidence of record preponderates, under the law, against a finding that an effective date earlier than October 20, 1994, is warranted for the award of a TDIU.  The Veteran first met the requisite disability rating on October 20, 1994, and  the medical evidence of record did not reflect that he was unable to work solely due to service-connected disabilities prior to that date, nor had he filed a claim for that benefit.  

The evidence in the year prior to October 20, 1994 includes a March 2, 1994 private treatment record noting the Veteran's chronic prostatitis, sexual dysfunction, and anxiousness, and an October 13, 1994 statement from Dr. S.M.Z., noting that the Veteran suffered from recurrent prostatitis from which he developed sexual dysfunction and impotence that caused chronic anxiety (5/10/73 VBMS Medical Treatment Record Non Government Facility; 9/27/94 VBMS Medical Treatment Record Non Government Facility).  While these records discuss the interrelationship of the Veteran's disabilities, and Dr. S.M.Z.'s statement is consistent with his July 1987 opinion (noting the Veteran's chronic prostatitis that caused a sexual problem that severely affected him emotionally), neither record, read alone or together, shows that he was rendered totally unemployable by these disabilities.  

It was not until October 20, 1994 that the Veteran submitted an informal claim for a TDIU (that was granted by the RO in June 1998, effective from October 20, 1994). 

The Board acknowledges that the record contains earlier-dated medical evidence of a link between a service-connected disability and a psychiatric disorder, but finds that this medical evidence does not substantiate entitlement to an earlier effective date claim for a TDIU.  Significantly, the Board notes that this medical evidence was of record prior to the December 1992 Court decision that affirmed the Board's denial of service connection for a psychiatric disability.  Therefore, it cannot constitute the basis for an earlier claim, as the Court decision was final in regard to the issue of service connection for a psychiatric disorder absent clear and unmistakable error in an earlier Board decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  See also 38 C.F.R. §§ 3.156 (b), 3.400(q), (r) (2016) (to the effect that for a claim to reopen after a prior final disallowance, where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later)
. 
The Veteran reopened his claim of service connection for a psychiatric disorder on October 20, 1994 and service connection was subsequently granted effective from that date.  He did not meet the schedular requirements for a TDIU prior to October 20, 1994 and there is no medical evidence of record that the Veteran's prostatitis or scar on penis, by themselves, precluded substantially gainful employment consistent with his employment and educational backgrounds prior to that date.  In other words, it was not until service connection for a psychiatric disability was granted and a 50 percent rating was assigned, that the Veteran met the requirements for a TDIU. 

Here, the evidence, in aggregate, simply does not establish that the Veteran was totally unemployable as a result of his service-connected disabilities prior to October 20, 1994.  Rather, the totality of the evidence demonstrates that he had other non-service-connected disabilities, including black lung disease, that affected his ability to work.  See, e.g., the report of the November 1971 private psychiatric examination.  

Significantly, the Social Security Administration (SSA) found that the Veteran was totally disabled and unable to work since 1970 due to respiratory disability attributed to exposure to coal dust (4/22/71 VBMS Notification Letter; 2/7/73 VBMS Third Party Correspondence; 10/26/05 VBMS SSA-831 Disability Determination and Transmittal).

To the extent that the Veteran argues that VA found him totally disabled and unable to work in the early 1970s, he is not incorrect.  However, VA determined that he was totally and permanently disabled for nonservice-connected pension benefits (7/19/73 VBMS Notification Letter; 1/26/73 VBMS Rating Decision).  The RO's July 1973 notice letter advised the Veteran that service connection was not in order for prostatitis, skin, arthritis, and psychiatric disabilities.  The Board notes that there is no objective evidence of record that, in the early 1970s, the Veteran was considered totally disabled and unable to work due to service-connected disabilities.

The Board has carefully considered the Veteran's statements submitted in support of his most recent claim for an earlier effective date for the award of a TDIU.  
However, for all the reasons stated above, the claim must fail.  Indeed, 
his statements are probative of his symptomatology and his earnings and efforts to find work, but they do not demonstrate that such inability was attributable solely to service-connected disabilities, as such would be beyond his competence to opine.

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  The Veteran, on his own, lacks the medical expertise to establish his unemployability due to his service-connected disabilities. 

Accordingly, the Board finds that there is no factual basis upon which to assign an effective date earlier than October 20, 1994, for the award of a TDIU.  The Board is of the opinion that the objective evidence of record does not reflect that the Veteran was unable to obtain and retain gainful employment as a result of his service-connected disabilities prior to that date.  In reaching this determination, the Board has carefully considered all the evidence of record including the evidence considered that might, in light of evidence not previously of record at the time of the prior, final decision, constitute sufficient evidence of unemployability due to service-connected disabilities within one year prior to the October 20, 1994 formal claim for TDIU. 

The Veteran has not produced such evidence, or identified any evidence not yet obtained that would show that it was factually ascertainable that he became entitled to a TDIU at any time within the one-year preceding his October 20, 1994 TDIU claim, or any time prior to that date.  Therefore, the Board concludes that the Veteran is not entitled to an effective date earlier than October 20, 1994, for the award of a TDIU.

The Board determines that the weight of the probative lay and medical evidence is against a finding of entitlement to a TDIU prior to October 20, 1994.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b).

    2. Permanent and Total Disability 

Total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if he is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2016). 

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340 (b).

Regarding the claim of permanent and total disability for compensation purposes, VA law defines the term "total disability permanent in nature" as any disability rated total for the purposes of disability compensation that is based upon impairment reasonably certain to continue throughout his life of the disabled person.  38 U.S.C.A. § 3501.  38 C.F.R. § 4.15 further provides that the following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. 

The March 2016 rating decision granted an effective date of October 20, 1994 for eligibility for DEA, and made clear that this action addressed the Veteran's claim for an earlier effective date for a finding that he was permanently and totally disabled.

In written statements in support of his claim, the Veteran alleges that he was permanently and totally disabled much earlier than October 20, 1994.  Specifically, he asserts that he should be found to be entitled to a finding of a permanent and total rating from the early 1970s, the date he was held to be totally and permanently disabled by the SSA and when VA determined that he was permanently and totally disabled and granted non-service-connected pension benefits, as discussed supra. 

Lacking from these arguments, however, is the legal significance of the RO's initial May 1973 rating decision denying service connection for several disabilities and its subsequent rating decisions, and the Board's 1992 decision that denied service connection for a psychiatric disorder.  It was not until October 20, 1994 that the Veteran was found to be totally disabled due to service-connected disabilities and was, ultimately, considered to be permanent and total in nature.

As to entitlement to an earlier effective date for the finding that the Veteran was permanently and totally disabled, the Board determines there is no basis on which to grant an effective date prior to October 20, 1994.  This is the date that the RO adjudicated the disability as permanent and total.  The Board finds no evidence prior to that date indicating that the severity of his disabilities was permanent in nature.  Although the disabilities in question were productive of total industrial impairment, the Board does not find medical or other competent evidence indicating that the Veteran's disabilities were "reasonably certain to continue throughout the life of the disabled person," to include a finding that the severity of his psychiatric disability is permanent in nature.  See 38 U.S.C.A. § 3501.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding of permanent and total disability due to service-connected disabilities prior to October 20, 1994.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b).






ORDER

Service connection for tinnitus is granted.

An effective date earlier than October 20, 1994 for the grant of a TDIU is denied.

An effective date earlier than October 20, 1994 for a finding that the Veteran is permanently and totally disabled due to service-connected disabilities is denied.


REMAND

Heart Disorder

The Veteran asserts that he has a heart disability that is caused or aggravated by his service-connected major depressive disorder and prostatitis (3/4/11 VBMS Correspondence)

Service treatment records do not discuss a heart disability.

Post service, an electrocardiogram (ECG) in July 2009 showed a sinus rhythm with 1st degree A-V block and was considered abnormal (3/23/12 VBMS Medical Treatment Record Government Facility, p. 3).  An October 2009 ECG showed the sinus rhythm with 1st degree A-V block, and was considered an otherwise normal ECG (3/23/12 VBMS Medical Treatment Record Government Facility, p. 2).

VA hospitalized the Veteran in June 2011 for chest pain and a myocardial infarction was ruled out (3/20/12 VBMS p. 29).  Records indicate chest pain highly suggestive of coronary disease/angina.  Id. at 54

Typical chest pain was noted in July and November 2011 cardiology notes ((3/20/12 VBMS p. 3; 3/9/12 VVA (2/23/06-3/2/12), page 20).  A January 2012 primary care record shows the Veteran had coronary artery disease and was on aggressive medication treatment (3/20/12 VBMS Medical Treatment Record Government Facility, p. 154).  While, in February 2012, a cardiologist noted that the Veteran had typical chest pain that was medically managed (3/9/12 VVA (2/23/06-3/2/12), page 3).  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran should be afforded a VA examination by a physician to determine if his service-connected psychiatric and prostatitis disabilities caused or aggravated a heart disability.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2015).

Increased Ratings

Examination

The Veteran last underwent VA examination for his prostatitis and Peyronie's disease in April 2012.  VA hospitalized him for surgical treatment of hematuria from February 19 to 24, 2016 (2/25/16 VAMC Report of Hospitalization).  This suggests his prostatitis disability may have worsened.  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  A VA male reproductive system examination for both disorders was scheduled on February 23, 2016, but he was hospitalized and did not report for it (4/19/16 VBMS C&P Exam).  The new examination may provide findings relevant to his claim for an increased rating for a penile scar.

Extraschedular Consideration

The 20 percent rating assigned for the Veteran's Peyronie's disease disability is the maximum schedular evaluation available under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (2016).  A higher rating may be available under 38 C.F.R. § 3.321 (b) (2016).  An extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88   (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the VA Under Secretary for Benefits or Director of Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of Compensation Service determines that an extra-schedular rating is not warranted.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009). 

The Board finds that this case should be referred to the Under Secretary for Benefits or to the Director of Compensation Service for consideration of the Veteran's entitlement to a rating in excess of 20 percent for Peyronie's disease on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b).

Records

In his March 2011 claim, the Veteran reported that McQuire Hospital in Richmond, Virginia, had his records on urology (3/4/11 Correspondence).  Efforts should be made to obtain the private records identified by the Veteran, if not already of record.

Record medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) Mountain Home, Richmond, Beckley, Salem, Johnson City, and Fayetteville, including the Hamlet, Norton and Pikesville Community Based Outpatient Clinics (CBOCs), since January 2014 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs Mountain Home, Richmond, Beckley, Salem, Johnson City, and Fayetteville, including the Hamlet, Norton, and Pikesvile CBOCs, since January 2014.  

2. After completing the development requested above, schedule the Veteran for a VA cardiology examination performed by a physician to determine whether current heart disability is related to service or to the service-connected major depressive disorder or prostatitis disability.  The claims file and a copy of this remand should be made available prior to the examination.  The examiner is requested to address the following:

a. Does the Veteran current have a diagnosed heart disability, including coronary artery disease or another disability?

b. If so, is any heart disability shown since 2011, including coronary artery disease, at least as likely as not caused by a disease or injury in active service, including the service-connected major depressive disorder or prostatitis disability? 

c. If not, is the heart disability at least as likely as not aggravated by the service-connected major depressive disorder or prostatitis disability?  Aggravation means that major depressive disorder or prostatitis caused an increase in the underlying coronary artery disease, or other disability.

d. If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability, that shows a baseline of coronary artery disease, or other disability, prior to aggravation.

e. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

f. The Veteran is competent to report symptoms and observable history. 

g. The absence of evidence of treatment for heart symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

h. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

3. Then, schedule the Veteran for appropriate VA examinations (genitourinary, male reproductive system, scars) to evaluate the current severity of his service-connected prostatitis and Peyronie's disease.  The examiner should review the claims folder in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report. 

a. Prostatitis

i. The examiner should identify all symptoms attributable to the Veteran's service-connected prostatitis.  The examiner must discuss whether there is objective evidence that the Veteran has urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials and, if so, how often absorbent materials must be changed. 

ii. The examiner should also address daytime voiding interval, in hours; the number of times per night the Veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, of renal dysfunction; and frequency, if any, of urinary tract infection, to include a description of therapy and management. 

b. Peyronie's disease- the current severity and all manifestations of the disorder should be described in detail.

c. Any indications that the Veteran's complaints of symptomatology are not in accord with physical findings on examination should be directly addressed and discussed in the examination report. 

d. The examiner must also provide an assessment of the Veteran's functional limitations due to prostatitis and to Peyronie's disease. 

e. Reasons should be provided for all opinions offered

4. Forward the Veteran's claims file to the VA Director of Compensation Service for a determination of whether a rating in excess of 20 percent for Peyronie's disease is warranted on an extra-schedular basis under 38 C.F.R. § 3.321 (b).

5. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


